            Case: 5:18-cv-02286 Doc #: 1 Filed: 10/02/18 1 of 6. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                         EASTERN DIVISION
UNITED STATES OF AMERICA,                        ) CrVIL ACTION NO.
                                                    )
                       Plainti範                ) JUDGE
                                                    )
               V。
                                           )
                                                    )
$241,266.00 1N UoS.CUЩ          NCY,             )
                                                  )     COMPLAINT IN FOMEITUM
                Defendant.                      )


       NOW COMES plaintiff, the United States of America, by Justin E. Herdman, United

States Attomey for the Northem    District of Ohio, and Phillip J. Tripi, Assistant U.S. Attorney,

and files this Complaint in Forfeiture, alleging on information and belief the following:

                              JURISDICTION AND INTRODUCTION

        1.     This Court has jurisdiction over this in rem proceeding pursuant to 28 U.S.C.

$$ 1345 and 1355.

       2.      This Court has venue in this matter pursuant to 28 U.S.C. $ 1395.

       3.      Defendant $241,266.00 in U.S. Currency (hereinafter "defendant currency'') was

taken into custody by the Louisville, Ohio Police Department (hereinafter "Louisville P.D.") on

February 21,2018. Custody of defendant currency was transferred to the Federal Bureau         of

Investigation (hereinafter   "FBI").   Defendant currency is now in the possession of the federal

govemment.
          Case: 5:18-cv-02286 Doc #: 1 Filed: 10/02/18 2 of 6. PageID #: 2




        4.      Subsequent to taking custody of the defendant currency, the FBI learned of         a   joint

criminal investigation by the lnternal Revenue Service, Criminal Investigation (hereinafter "IRS-

CI"), the United States Secret Service (hererinafter "USSS"), the Department of the Treasury            -
Office of the Inspector General and the U.S. Food & Drug Adminiskation          -   Office of Criminal

Investigations, which investigation has resulted in the closing of at least sixteen businesses

engaged in illegal gambling and which investigation has linked the defendant currency currently

in the custody of the FBI as being the proceeds of illegal gambling businesses owned and

operated by Jason Kachner, husband of Rebecca            Kachner. Rebecca Kachner claims to be the

owner of the defendant currency, resulting in the filing of this judicial forfeiture action.

        5.      The defendant currency is subject to forfeiture to the United States pursuant to

18 U.S.C. SS   981(aXl)(C) and 1955(d), because it constitutes or is derived from proceeds

traceable to a violation   of 18 U.S.C. S 1955;   and or is property, including money, used in a

violation of l8 U.S.C. S 1955.

                                       F.RFEITURE COLINT

       6.       Jason Kachner and Rebecca Kachner are married.

       7.       From at least 2015, through July 11,2018, Jason Kachner owned and operated the

following two illegal gambling businesses: Redemption Skill Games 777,located at2824 and

2826Whipple Avenue NW, Canton, Ohio 44708 and Skilled Shamrock located at 4225 Hills and

Dales Road NW, Canton, Ohio 44708.

       8.       At each location, slot machines were made available for patrons to play with           cash,

in violation of the Ohio Revised Code and Federal law.

       9.       Illegal gambling operations involving slot machines generate large amounts         of


                                                     2
                Case: 5:18-cv-02286 Doc #: 1 Filed: 10/02/18 3 of 6. PageID #: 3




cash as criminal proceeds.

            10.      On January 11,2078, Rebecca Kachner rented a locker at the YMCA located at

I42l   S.   Nickelplate Street, Louisville, Ohio, and obtained the key for locker no. 19, although

YMCA paperwork indicated           she had rented locker no. 18.

            I   1.   Sometime between January 11,2018, and February 27, 2018, Rebecca Kachner

concealed $24I,266.00 in U.S. Currency in locker no. 19.

            12.      On February 2I,2018, during a locker audit, YMCA personnel discovered the

defendant currency inside locker no. 19.

            13.      After conducting their own investigation, the YMCA contacted the Lousiville

P.D. to report the discovery and tumed the defendant currency over to the responding officer.

            14.      Due to an elror in their rental records, the YMCA was uncertain of the identity       of
the renter of locker no. 19.

            15.      On March 16,2018, Rebecca Kachner reported the removal of the defendant

curency from her locker.

        16.          During two interviews with the Louisville Police Department and other task force

officers, Rebecca Kachner reported that the defendant currency represented an inheritance            of

$10,000 from her grandparents who had died in 7994, and the remainder of the culrency was her

life savings from working for fourteen years      as a    stripper.   She stated she did not report any   of
the income she received from stripping on her income tax returns.

        11.          Based upon her age and her statement that she began stripping at seventeen years

of age, the years she reportedly made money as a stripper were from approximately 1995 through

approximately 2009.


                                                      3
          Case: 5:18-cv-02286 Doc #: 1 Filed: 10/02/18 4 of 6. PageID #: 4




        18.    An analysis of the mixed denomination Federal Reserve notes revealed that

$179,545.00 of the 5241,266.00 defendant currency was from the bill series of 2009, 20094 and

2013, three series of Federal Reserve notes which were first printed in or after February, 2010.

These Federal Reserve notes were not in circulation during the time period when Rebecca

Kastner was earning income as a stripper.

        19.    Louisville Police Department took the defendant currency into its temporary

custody and thereafter requested the FBI to take custody of it.

        20.    On July 11, 2018, Jason Kachner was operating Redemption Skill Games 777 as

an illegal gambling business, and had approximately 72 slot machines available for illegal

gambling, approximately $22,008.00 in U.S. currency on site, and employed approximately nine

workers to support the illegal gambling operation.

        21.    On a weekly basis, Redemption Skill Games 777 generated approximately

$20,000 in proceeds from the illegal gambling operation.

       23.     On July 11,2018, Jason Kachner was operating Skilled Shamrock as an illegal

gambling business, and had approximately 29 slot machines available for illegal gambling,

approximately $23,243 in U.S. culrency on site, and employed approximately seven workers to

support the illegal gambling operation.

       24.     At both locations, players who won on the slot machines were given cash payouts.

       25.     By reason of the foregoing, the defendant currency is subject to forfeiture to the

United States pursuant to the statutory authority set forth in paragraph 5 hereof.




                                                 4
          Case: 5:18-cv-02286 Doc #: 1 Filed: 10/02/18 5 of 6. PageID #: 5




       WHEREFORE, plaintiff prays that this Court enterjudgment condemning the defendant

currency and forfeiting it to the United States of America for disposition according to law and for

such other relief as this Court may deem just and proper.

                                             Respectfully submitted,

                                             JUSTIN E. HERDMAN


                                      By:

                                             Reg. No. 0017767
                                             United States Court House
                                             801 West Superior Avenue, Suite 400
                                             Cleveland, OH 44113
                                             Phone: (216) 622-3769
                                             Fax: (216)522-7499
                                             Phillip.Tripi@usdoj. gov
          Case: 5:18-cv-02286 Doc #: 1 Filed: 10/02/18 6 of 6. PageID #: 6




                                       VERIFICATION

STATE OF OHIO                )

                             )SS.
COUNTY OF CUYAHOGA)

       I,Phillip J.T五 pi,bcing flrst duly swom,depose and say that l anl an Assistant United


Statcs Attomcy forthc Northcm Dist五 ct of Ohio,and one ofthe attomcys for thc Plaintiffin this

action.Undcrpenalty ofpettury l depose and say the fbrcgoing Complaintin Forfeiture is based

upon information officially provided to me and is


                                                              J.T五 pi
                                                      Assistant U.S. Attomey


       Sworn to and subscribed in my presence tfris   Lt'd   day of October,2018.




                                                                        Angela
                                                                        No町
                                      Case: 5:18-cv-02286 Doc #: 1-1 Filed: 10/02/18 1 of 2. PageID #: 7
JS44       (Rev.   lll15)              CIVIL COVER SHEET
                           :器 蹴 :喘 ￡    宙 電 :詔 捨 :[澪 eilξ Ft瞥 ::留 忌     羅            謝譜  I』 :∬ 鵠[1康 tP冶 艦ぶ譜
                                                                                                           ¨
:葛 澄や  よ
       R鴨 ぜ∬』
            よ:3胤 c謝 訛∬βε″INSrRし cr/aNs av Ⅳak7′ ′GF OF THヽ FOM)
                      'apド                                            轟    IЪ%1翼 需                                      l:」


                                                                DEFENDANTS
b`1と d留留選ざ爵
          「墳lica                                              S241,266 00in U S CURRENCY


     (b)    County of Residence of First Listed Plaintiff                                                                                       County ofResidence ofFirst Listed Defendant Stafk                             Ohio
                               raな でEPr〃 vυ s P“ /J/FF C′ Sa,                                                                                                          Vじ S PttLVπ FF C4SES aVι り
                                                                                                                                                NOTE:      IN LAND CONDEMNAT10N CASES,USE THE LOCAT10N OF
                                                                                                                                                            THE TRACT OF “
                                                                                                                                                                         LAND INVOLVED

                                °
                                ″
                                ´ル″リ                                                                                                            Attomeys rr/倫 α,〃
                      群ζ
                       ξ際iザ省 需吉
                              ど″
                                                                         b°
Pttp合 ,冊 i鴛                                 'λ
                                                                                                                                              Rick PIinil
801 West Superior Avenue,Suite 400,Cleveland,OH 44113                                                                                         101 Central Plaza S,Sulte 1 000
(216)622‐            3769                                                                                                                     Canton,Ohio 44702

Ⅱ.BASIS              OF JURISDICT10N″ 放ピαηⅢ
                                          ´                        YⅢ   ,″   (ル gβ α(9771フ                                     IHo CITIZENSHIP OF PRINCIPAL PARTIESrPル                                                ・ 77`χ
                                                                                                                                                                                                                      cθ     "″ 0″
                                                                                                                                                                                                                                   `θ
                                                                                                                                                                                                                                      αヵ″′あ″rly
                                                                                                                                              ο
                                                                                                                                              ′D″ ′
                                                                                                                                                  rsア ク          saS O″   /1/                                        α
                                                                                                                                                                                                                     ″ ′0″ θBα ヵ′D9々 ″ あ″リ
ざ l U S Govenlmellt                      口 3 Federal QuesdOn                                                                             `τ                `:α             PTF DEF                                                      PTF      DEF
             Plalndff                           r1/SO″ ″″ο   ″
                                                             r乃 ′
                                                                αPa″                                                               C拓は知 ofThis State                       口 l El l            IncorpomtedorPrincipalPlace              A 4       O   4
                                                                                                                                                                                                 of Buiness In This State

EJ 2 U S Govenlllllent                   E14 Diversity                                                                             Ch盪                                     □    2    口    2    IncorpomtedandPrincipalPlace              D 5      D   5
                                                                                                                                         "ofAtlodler State
             Dcfcndant                              rra″ rα ″arlzaな ヵ
                                                                    ″びPα ″たS'″                                   ″    //1n                                                                          of Buiness In Another State
                                                                                                                  “
                                                                                                                                                                           □    3 E1 3         ForeignNation                             J 6      J6

IV.NATURE OF SUIT                       'Place an   "X" in One Box
              CONTRACT                                                  TORTS                                                                                                            BAヽ KRl:PT(〕 Y                   OTHER STATI「 TRS
D ll0 Inwmce                               PERSONAL INJURY                       PERSONAL INJURY                                   E1625 Drug Reltted Se―                       E1422 Apped 28 USC 158              E1375 Falsc Clalms Act
D 120 Muine                             □ 310 Alrplane                         O 365 Pcmnal Injury -
                                                                                                                                   g6"酔              剛 劉USC田                    E1423 Witlldrawal                   E1376 Qtu Talll(31 USC
O    130   MillerAct                    □ 315 Auplane Product                        Product Liability                                                                                   28 USC 157                        372xa))
D    140 Negotiable Instrument                   Liabiliり                      D                              Cre/
                                                                                                      367 Health                                                                                                    口 400 State Reapport10w
D    150 Recovery ofoverpalmcnt         □ 320 Assault,Libcl&                                              Phmceutical                                                               PROPERTY RIGHTS                 O   410 Altitrust
         & Enforcment of Judgment                Slander                                                  Pesonal Injury                                                        E1820 Coprlghts                     D   430 Bmks md Banking
O l5l Medicm Act                        E1330 Federal Emplwers'                       Product Liability                                                                         E1830 Patent                        0   450 Comace
0    152 Recovery      of Defaulted              Liabili″                      Cl 368 Asbesos Pesonal                                                                           口 840 Trademark                     D   460 Deponation
           Student   Lom                EJ 340 Mahc                                   Injury Product                                                                                                                D   470 Racketeer Inlluened md
           (Excludes Vaerms)            口 345 Mannc Product                           Liability                                                                                   SOC14L SE(:trRITY                           Corupt Orgaiations
D    153   Recovay of Overpayment                Liability                      PERSONAL PROPERTY E1710 Far Labor Standards                                                     E1861 HIA(1395o                     0 480 Consuq Crcdit
           of Vetam's Benefits          □ 350 Motor Vehicle                    D                      370 OtherFraud                          Act                               日 862 Black Lung(923)               D 490Cable/SatTV
D    160   St@kholdeN' Suits            口 355 Motor Vchiclc                    O                      371 Truth in Len.ting        □ 720 La破 Wヽ4atlagement                      E1863 DIWC7DIWW(405(3))             O   850 Secuities/Comodities/
D    190   OtherContract                       Product Liabliv                 0                      380 Other Pemnal                        Relat1011s                        口 864 SSID Ti」 e XVI                          Exchmge
O    195   Contr&t Produa Liability     □ 360 0thcr Personal                                              Prcpcrty Dmage           口 740 Rallway Labor Act                      口 865 RSI(405(g))                   D   890   Other Statutory Actions
fl   196   Frmchi*                            I● 岬                             D                      385 Property Dmage           E1751 Fa面 ly and Medlc」                                                          D   891 Agricultual Acs
                                        E1362 Personal lttuり ‐                                            Product Liability                   Lcavc Act                                                             D   893 Enviromental Mattere
                                               Medlcal Malpractlce                                                                 EJ 790 0her Labor Liigatloll                                                     O   895 Freedom of Infomation
           REAI′     PROPRRTV                                                    PRISONER PETIT10NS                                E1791 Employee Redrelnent                        FEDERAl.lAX SL;ITS                      Act
口 210 Land Condelmlaton                 D 440 Other Civil tughts                                      Habeas Corpus:                      lncome Secunty Act                    口 870 Taxcs(U S Plamur              D   896 Arbitration
                                                                                ロ ロ   ロ ロ   ロ ロ ロ ロ




EJ 220 For∝ losurc                      D 441 Voting                                                  463 Alien Detalllee                                                                or Defendant)              O   899 Administrative     Proedue
□ 230 Rent Lease&EJ∝ ment               O 442 Employment                                              510 MouOnstO Vacate                                                       E1871 1RS― ￢睡 dP"サ                          Act/Review or Appeal      of
口 240 Tott to Land                      D 443 Housing/                                                    Sentence                                                                    26 USC 7609                           Agency Decision
E1245 Ton PrOduct Liabiliり                    Arcomodations                                           530 Ceneral                                                                                                   O   950 Constitutionality of
□ 290A11 0ther Re」 Propew               O 445 Amq. w/Disabilities -                                   535 Death Pmalty                        IMヽ lICRAT10N                                                                   State Statutes
                                              Emplo)ment                                              α her:                       U402 Naturallzatlon Appllcatlon
                                        D 446 Amer. w/Disabilities -                                  540 Mandamus&Other           □ 465 0ther htmgradon
                                              Other                                                   550 Civilヽ ghts                     Actlons
                                        O 448 Education                                               555 Pnson Condldon
                                                                                                      560 Civil Dctamce‐
                                                                                                          Condlions Of
                                                                                                          Conhement
 Ｖ．Ｘ




       ORIGIN″ ″ca αだγ""伽 θBα O″                      /1J

                              E12 Rcmovcd from                  O3            Remanded from                                   fl 4 Reinstated or           0     5   Transferred from          □ 6 Multidistrict
           躊鰍ng                    Statc Com                                  Appellate Court                                      Reopened                          Another District                Liigation

                                            Cite the U.S.      Civil Statute under which you are filing                               (Do not citc jurisdictional rtarato unl6s diveaity)

VI.CAし SE OF ACT10N
                                            ヽ翻F誌 蹴 て
                                                   8[朧古pursuantto                                                            18 U S C Seclons 981(a)(1)(C)and 1955o)
VⅡ o        REQUESTED IN                           CHECK IF THISIS A CLASS ACT10N                                                     DEMANDS                                              CHECK YES only if demanded in complaint
           COⅣ IPLAINT:                            UNDER RULE 23,F RCvP                                                                                                                    JURY DEIIAND:                 OYes trNo
VHI.RELATED CASE(S)
                                                      ″            ο
                                                                   ″
    IF ANY          tt°                                  '″
                                                              C″
                                                                               JUDGE                                                                                                DOCKET NUMBER




     RECEIPT#                         AMOUNT                                                              APPLYING IFP                                                                                   NIAG JUDGE
                       Case: 5:18-cv-02286 Doc #: 1-1 Filed: 10/02/18 2 of 2. PageID #: 8

                                              UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF OHIO

l.                 Civil Categories: (Please check one cateoorv onlv).

                   1. m                 General Civil
                   z.LI                 Administrative Review/Social Security
                   3. E                 Habeas Corpus Death Penalty
        -lf under Title 28,
                            52255, name the SENTENCING JUDGE:

                                                       CASE NUMBER:
ll,     REI-ATEDORREFILEDCASES. SeeLR3.'1 whichprovidesinpertinentpart: "lfanactionisfitedorremovedtothisCourt
        and assigned to a District Judge afterwhich it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignmentwithout regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

        This action   is    [-l   nrr-ITED to another PENDING civil case. This action        is l-l   nerrr-fo pursuant to LR 3.1

lf applicable, please indicate on page 1 in section Vlll, the name of the Judge and case number.


lll.    ln accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3IN ORDER. UPON FINDING WHICH
        PARAGMPH APPLIES TO YOUR CASE, ANSWER ITAND STOP.

        (1)       Residentdefendant. lf the defendant resides in a countywithin this district, please set forth the name of such
        county
        COUNTr:     Stark
        Corooration For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
        it has its principal place of business in that district.

        (2)       Non-Resident defendant. lf no defendant is a resident of a county in this district, please set forth the county
                  wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)       Other Cases. lf no defendant is a resident of this district, or if the defendant is a corporation not having a principle
                  place of businesswithin the district, and the cause of action arose orthe event complained of occurred outside
                  this district, please set forth the county of the plaintiff s residence.
       COUNTY:

lV.    The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
       determined in Section lll, please check the appropriate division.
                                                                                                                       ¨
                                                                                                               Ｔ
                                                                                                               ｕ
                                                                                                               ｓ
                                                                                                               ｃ
                                                                                                               ａ
                                                                                                               ｒ
                                                                                                                        
                                                                                                                       ﹂
                                                                                                                       ｋ
                                                                                                                       ａ
                                                                                                                       ｅ
                                                                                                               ｍ
                                                                                                               ，
                                                                                                                       ，
                                                                                                      ．
                                                                                                      ｍ∞




                                                                                                                              Ｗ
                                                 Ｃ Ｃ     Ｃ




                                                 ｉ ｉ    ｉ
                                                 ｔ ｔ




                                                                                                        ｉ” ａ




                                                                                                                          ｄ
                                                 ０ ０       ０

                                                 ｎ ｎ

                                                 ｅ ｅ
                                                 ｓ ｓ
                                                 ｕ  ｕ       ｕ




                                                 ︰ ︰




                                                                                                                 ａ ａ




                                                                                                                              ａ
                                                                                                                              ｙ
                                                                                                                              ｎ
                                                                                                                              ｅ
                                                           ｔ
                                                            ｎ

                                                            ｅ
                                                            ｓ
                                                            ︰




       WESTERN DiVISiON

                   TOLEDO                      (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                                Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                                VanWert, Williams, Wood and Wyandot)
       Case: 5:18-cv-02286 Doc #: 1-2 Filed: 10/02/18 1 of 1. PageID #: 9



                   IN THE UNITED STATES DISTRICT COURT

                    FOR THE NORTHERN DISTRICT OF OH10

                                EASTERN DIVISION


UNITED STATES     OF AMERICA′                     CIVIL    ACTION NO.

                   Plaintiff′                    」UDGE


           V.




S24■ ′266.00    in u.s. currency′

                   Defendant.                    PRAECIPE

      Please issue a Warrant of Arrest in                  Rem   to the U.S.
Marshafs Service on behalf of the United States Att.orney's
office.
                                      Respectfully submitted.
                                      .Tus   t   in E.    Herdman


                                By:
                                      Teリン つ ツ リ
                                         11lip 」 . Tripi
                                      Assistant u.s. Attorney
                                      Reg. No. 00■ 7767
                                      400 United states court House
                                      80■ West superiOr Avenue
                                      Cleveland′ Ohio 44■ ■3
                                       (2■ 6) 622-3769
                                      Fax: (2■ 6) 522-7499
                                      Phillip.tr■ p■ @usdO].gov
           Case: 5:18-cv-02286 Doc #: 1-3 Filed: 10/02/18 1 of 1. PageID #: 10




                 筍
                 鷹■112b            J勇 )tttt2メ           戻)1メ trict(じ ourt
                                                        う
                                     NORttHERN DISTRIC丁 OF OHIO

                                                                                    WARRANT OF
                                                       ARREST」 hr」 υ                                   5♂   И
TO: TIIE■ IMED STATES NIIARSHAL AND/OR ANY OTIIER DULY AUTHOR口
        EDIFORCENIIENT OFFICER:                                                                    =DLAW
        WHEREAS,on October2.2018                a                  Complaint in Forfeiture
was filed in this Court by Justin E. Herdman, United States Attorney for this District, on behalf of the United
States, against:

     $241,266.00 in U.S. Currency

     CATS Asset ID:

         and WHEREAS, the defendant properly is currently in the possession, custody or control of the United
States; and,

         WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a warrant of arrest in rem for the arrest of the defendant
property; and,

         WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the warrant of arrest in rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
custodian in whose possession, custody or control the properly is presently found, and to use whatever means may
be appropriate to protect and maintain it in your custody until further order of this Court.

        YOU ARE FIIRTHER COMMANDED to file the same in this Court with your return thereon.


 WITNESS THE HONORABLE,                                         UNITED STATES DISTRICTJUDGE AT




                               DEPUTY CLERK



                                    Returnable                  days after issue.
                                  ■INITED     STATES NIIARSHALS SERVICE
                                                              DATE RECEⅣ ED                      DATE EXECUTED


U S MARSHAL
                          aCase: 5:18-cv-02286     Doc and
                                          out the form #: 1-4
                                                           printFiled:
                                                                 5     10/02/18  1 of 1. and
                                                                              as needed   PageID   #: 11
                                                                                             route as

  U.S. Department of Justice                                                                PROCESS RECEIPT=AND RETURN
  United States Marshals Service                                                            ■        ル,sr″ ι
                                                                                                           ィc.r′ ο″s′ ″ sピ ハ,た ιο/P′・
                                                                                                                                    ο ss h'(15ヽ          /r/′
                                                                                                                                                             ・
                                                                                                                                                             s力 α′″
                                                                                                `″                                      `ピ


   PLANTIFF                                                                                                                COURT CASE NUMBER
   Unitcd Statcs of Amcrica
   DEFENDANT                                                                                                               TYPE OF PROCESS
  S241,266.00in U.S.Currcncy                                                                                                 arrant of Arrest in Rem


       SERVE
          AT

   SEND NOTICE OF SERVICE COPY TO REQUESIER AT NAME AND ADDRESS BELOW                                                  Number of process to be
                                                                                                                       served with this Form 285

                    Phillip J. Tripi, Assistant United States Attorney
                                                                                                                       Number of parties to be
                    Office of the United States Attorney                                                               served in this case
                    400 United States Courthouse
                    Cleveland, Ohio 44113
                                                                                                                       Check for service
                                                                                                                       on U.S.A.


       SPECIAL INSTRUCTIONS OR OTHER NFORMATION THAT Vν lLL ASSIST IN EXPEDITING SERVICE rfzcrad′ Bぉ′
                                                                                                    ″ass α″′∠麟′
                                                                                                              ′″ara Иddにssι 島
       ∠〃3′ Jap力 ο″ιМ″ ι
                       ′,α ″ごES′ 雄                              r sc碗 り,
                                               ごr:"に s/valrab″ メリ
                          "め
Fold                                                                                                                                                                       Fold




       CATS IDs:

                                                                on behalfof
                                                                                                PLANTIFF            TELEPHONE NUMBER                    DATE

                                                                                                DEFENDANT           216-622… 3769                       10/2/18

        SPACE BELOW                           USE OF UoSoⅣ IARSHAL                          ONLY― DO NOT               Ⅵ/RITE           BELOW THIS LINE
   I acknowledge receipt for the total       Total Process   District of      District to        Signature of Authorized USMS Deputy or Clerk                   Date
   number of process indicated.                              Origin           Serve
   (Sign onlyfor USM 285 if more
   than one USM 285 is submitted)                            No____           No____
   I hereby certift and retum that I    J
                                        have personally served ,
                                                                   --l hur" legal evidence ofservice,       L
                                                                                                          huu. executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

       -T   I hereby certiff and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarl<s below)

   Name and title of individual served (if not shown aboye)                                                                         A person ofsuitable age and discretion
                                                                                                                             --.1
                                                                                                                                    then residing in defendant's usual place
                                                                                                                                     of abode                              ﹁コ
   Address (complete only d(ferent than shown above)                                                                          Datc                    Time                 ｍ ｐ
                                                                                                                                                                             ｍ
                                                                                                                                                                               pm

                                                                                                                              Signature of U.S. Marshal or Deputy



   Service Fee            Total Mileage Charges    Forwarding Fee          Total Charges         Advance Deposits     Amount orved to U.S. Marshal* or
                          including endeavors)                                                                        (Amount ofRefund*)


                                                                                                                                                                       SO.00
   REMARKSi



                               l CLERK OFTHE COURT                                                                                           PRJOR EDITIONS NIAY BE USED
                               2 USMS RECORD
                               3 NOnCE OF SERVICE
                               4 BILLING STATENIENT● :To be rcnmled to the U S Marshal Ⅵith              pり ment                                                    Fonn USM‐ 285
                                 ifany alnountis owed Please remit prompJy payable to U S Mashal                                                                      Rev 12/15/80
                               5 ACKNOWLEDGNIENT OF RECEIPT                                                                                                        Automated 01/00
      Case: 5:18-cv-02286 Doc #: 1-5 Filed: 10/02/18 1 of 2. PageID #: 12




                  IN THE UNITED STATES DISTRICT COURT

                   FOR THE NORTHERN DISTRICT OF OHIO

                                EASTERN DIVIS10N


UNITED STATES OF AMERICA′                   CIVIL ACTION NO.

                 Plaintiff′                 」UDGE


           V.




S24■ ′266.00 1N U.S. CURRENCY




                 Defendant.                 NOTICE

Party- in- Interest : Rick Pitinii, Esq.
                      Counsel for Rebecca Kachner
                      101 Central Plaza S., Suite          1000
                      Canton, Ohio 447 02

     The above-captioned forfeiture action was fifed in U.S.
District Court on October 2, 2018. A copy of the complaint. is
attached. If you claim an interest in any of the defendant
currency, the following applies.
     Pursuant to Rule c of the Supplemental Rufes for Admiralty
or Maritime and Asset Forfeiture Cfaims, you are required to
file with the Court, and serve upon Phillip ,J. Tripi, plaintiff's
attorney, whose address is United States Attorney's Office;
United States Court House,. 801 West Superior Avenue, Suite                 4OO;
         Case: 5:18-cv-02286 Doc #: 1-5 Filed: 10/02/18 2 of 2. PageID #: 13




Cleveland, Ohio 44113, a verified claim to the defendant
currency within thirty-five          (35) days after your receipt of the
complaint. Said claim shall contain the information required by
RuLe G(5)     of the said Supplemental Rules. Additionally,               you

must file and serve an answer to the complaint or a mot.ion under
Rule 12 of the Civil Rules of Procedure, within twenty (20) days
after the filing of the c1aim, exclusive of the date of filing.
If you fail to do so, j udgment by default will be taken for the
relief    demanded    in the complaint.

                                       Very tsru1y yours,
                                           in E. Herdman
                                       .Tust
                                       United States Attorney


Date: October 2, 20L8 By:
                                          11ip J. Tripi
                                       Assistant U. S. Attorney
                                       Reg. No. OOLT 7 67
                                       400 United States Court. House
                                        801 West Superior Avenue
                                       Cleveland, Ohio 4 4113
                                       (2l.6) 622 -37 69
                                       Fax: (2a6) 522 -7 499
                                       Phi11ip. tripi@usdoj . gov
